DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-4 and 6-9 are currently pending. 
Claim(s) 1-4 and 6-9 have been amended. 
Claim(s) 5 has been canceled. 

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 07/27/2021 is acknowledged.  The traversal is on the ground(s) that Hwang fails to teach or suggest the features of amended claim 1, i.e., “[a] blind blade assembly for solar photovoltaic power generation ... wherein each of the fixing members is provided with fitting protrusions configured to be fitted into fitting holes provided at both sides of the mounting groove.”.  This is not found persuasive because the special technical feature does not make a contribution over the prior art as set forth below.
The requirement is still deemed proper and is therefore made FINAL.
The rejection among 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7
Claim 7 recites the limitation “wherein each of the side covers…”.  However, claim 1 from which claim 7 depends does not recite side covers.  Accordingly, there is lack of antecedent basis in the claim.  Appropriate correction and clarification are required.
Regarding claim 8
Claim 8 recites the limitation “blind blade assemblies” and “neighboring blind blade assembly”.  However, there is no prior recitation of plural blind blade assemblies and/or plural blade frames.  Accordingly, there is lack of antecedent basis in the claim.  Appropriate correction and clarification are required.
Regarding claim 9
Claim 9 is rejected at least based on its dependency on claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008007934 (A), EIICHI in view of KR 20150028865, Yon.
Regarding claim 1
EIICHI teaches a blind blade assembly for solar photovoltaic power generation (corresponding to a solar power blind assembly 1) [Figs. 1-4 and paragraph 0033], comprising:
a blade frame (2) provided with a mounting groove (21) [Figs. 1-4 and paragraph 0034];
a plurality of solar cell panels (3) disposed in a longitudinal direction in the mounting groove (21) [Figs. 1-4 and paragraph 00340035]; and
	EIICHI does not teach fixing members for connecting electrodes between the solar cell panels and for fixing seams, the fitting members provided with fitting protrusions configured to be fitted into fitting holes provided at both sides of the mounting groove.
	Yon teaches a blind blade assembly (electric blind A) [Fig. 3 and paragraphs 0018-0019] comprising fixing members (connectors 4) for connecting electrodes between the solar cell panels (2) and for fixing seams [Fig. 3 and paragraph 0041], the fitting members (4) provided with fitting protrusions (See protrusions/fitting portions of connectors 4 being inserted into rail 120) configured to be fitted into fitting holes (within rails 120) provided at both sides of the mounting groove (see rails 120) [Fig. 3 and paragraphs 0031-0035].
	The fixing members (4) of Yon effectively connecting adjacent solar modules to each other so that the flow of power can be achieved [paragraph 0031].
	EIICHI and Yon are analogous inventions in the field of blind blade assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 4
Modified EIICHI teaches the blind blade assembly as set forth above, wherein a top surface of each of the solar cell panels (3) is provided with solar cells (33) to form a condensing surface [Figs. 2-3 and paragraphs 0035], and both sides of a bottom surface of each of the solar cell panels (3) are provided with the back contact type (+)/(-) electrodes (34) [Figs. 2-3, paragraphs 0040-0041].
With regards to the electrodes having an opposite polarity, Examiner notes that such is necessary to stablish connection [Yon, paragraph 0041].
Regarding claim 6
Modified EIICHI teaches the blind blade assembly as set forth above, wherein  one side of the fixing member (4) being provided with a pressurization protrusion (42) for pressurizing a connection point of the electrodes (+/- terminals of each solar module) between the solar cell panels to connect the electrodes (energizing connector 4 has terminal coupling portions 42 to which the + and - terminals of the solar cell module are coupled are formed on both sides so that the two solar cell modules 2 are connected to each other so that they are electrically connected to each other) [Yon, paragraph 041].
Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008007934 (A), EIICHI in view of KR 20150028865, Yon as applied to claims 1, 4 and 6 above, and further in view of KR 2016/0045458, Yon et al. hereinafter “Yon’458”.
Regarding claim 2 
All the limitations of claim 1, from which claim 2 depends, have been set forth above.
Modified EIICHI teaches the blind blade assembly as set forth above.
Modified EIICHI does not teach side covers installed at both sides of the blade frame (5) and responsible for fixing ends of the solar cell panels.
Yon’458 teaches a blind blade assembly (5) comprising side covers installed at both sides of a blade frame (5) such that power generation can be facilitated by allowing electricity generated from a solar cell module to be transmitted to a driving unit through a side guide frame [Figs. 2-3, paragraphs 0007 and 0020-0021].
Modified EIICHI and Yon’458 are analogous inventions in the field of blind blade assemblies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blind blade assembly of EIICHI with the side covers of Yon’458 in order to facilitate power generation by allowing electricity generated from a solar cell module to be transmitted to a driving unit through a side guide frame [Yon’458, Figs. 2-3, paragraphs 0007 and 0020-0021].
Regarding claim 7
Modified EIICHI teaches the blind blade assembly as set forth above, wherein each of the side covers (2) is provided with fitting protrusions (52) configured to be fitted into fitting holes (20) provided at both sides of the mounting groove [Elichi, Figs. 2-3 and paragraph 0025].
Regarding claim 8
Modified EIICHI teaches the blind blade assembly as set forth above, wherein a connector (41) for electrically connecting the blind blade assemblies is installed inside the side cover (2) [EIICHI, Figs. 2-3, paragraphs 0027, 0038 and 0048; Yon, Fig 2 and paragraph 0021], wherein the connector (41) comprises a connecting unit (connector 35) formed of a conductive material [EIICHI, Figs. 2-3, paragraphs 0027, 0038, 0042 and 0048], one side of which is connected to the electrodes (+/- terminals) of the solar cell panels (3) [EIICHI, Figs. 2-3 and paragraph 0041]; wires (4) integrally formed at the other side of the connecting unit (41) and electrically connected to the neighboring blind blade frames [EIICHI, Figs. 2-3, paragraphs 0027, 0038 and 0048], and a body formed of an insulating material for surrounding a portion where the connecting unit (41) and the wires (4) are connected (outer surface of the connector is covered with an insulator) [EIICHI, paragraph; Yon’458, paragraphs 0034-0036].
Regarding claim 9
Modified EIICHI teaches the blind blade assembly as set forth above, wherein one side of the connecting unit (35) is further provided with a pressurization unit (See bend portions of slat boards 2 and/or stress groove 23) formed in a bent shape so as to pressurize and connect the electrodes of the solar cell panels (3) [EIICHI, Fig. 3, paragraphs 0035, 0047, 0051, 0056, and 0062].



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008007934 (A), EIICHI in view of KR 20150028865, Yon as applied to claims 1, 4 and 6 above, and further in view of 2018/0030781, Hall et al.
Regarding claim 3
All the limitations of claim 1, from which claim 3 depends, have been set forth above.
Modified EIICHI teaches an inner surface of the mounting groove (21) is insulated through plating or film attachment (see rectangular base 31).
Modified EIICHI is silent to the blade frame formed of an aluminum material.
Hall teaches a blind blade assembly comprising a blade frame (corresponding wi blind slats 104), wherein said blade frames may be mate of materials such as aluminum, wood, plastic and/or composite materials [paragraph 0032].
Modified EIICHI and Hall are analogous inventions in the field of blind blade assemblies.  Because Hall teaches choosing from a finite number of identified, predictable materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Hall teaches that aluminum leads to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721